*1400On Application nor Rehearing.
Levy, J.
In our original judgment we rejected the claim for $266 26 (item 4) for taxes, on the ground that it was “ neither supported by a voucher nor by proof.” On his motion and brief for a rehearing, the executor urges that the vouchers, as to l^his item, were filed in the lower court and that evidence was taken in reference thereto — not this evidence but the voucher itself, is contained in the record; that the plea of prescription was made against the item, which is a virtual admission that the debt once existed.
Counsel for the opponent, Dubose, in an addendum to the brief in behalf of executor, admits that item 4 for said taxes “ was supported on the trial in the District Court by the receipt of the tax collector of Caddo for that amount of taxes paid by the executor on the land in that parish, sold in 1878.” There was no contest in the lower court as to the verity of the payment, but simply upon the question whether the taxes were prescribed when paid by the executor.
An examination of the record on this point satisfies us that prescription had not accrued at the date of said payment. Our original decree must, therefore, in respect to that item, be amended.
We find no reasons advanced to justify any change in our opinion and decree on the other points and matters decided by us.
It is, therefore, ordered that our original decree,herein be amended so far as it rejects the item of $266 62 for'taxes paid by the executor, which item is now recognized as a just claim against the succession, and in all other respects our former opinion and decree are to remain undisturbed.